DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed June 29, 2022 is acknowledged. Claim 1 has been amended.  Claims 1-15 are pending. Non-elected Invention and/or Species, Claims 3, 7-8 and 12-15 have been withdrawn from consideration. 
Action on merits of Group I and Species 1, claims 1-2, 4-6 and 9-11 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022 was filed after the mailing date of the Office Action on March 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: the light-emitting diode of claim 1, wherein the protective layer has a thickness d selected based on d = λ/4nx(2k-1); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.  
Although claim 1 does not claim the protective layer having a thickness. However, “a thickness d” is implicitly existed in the protective layer of claim 1.   
Based on the equation of claim 9, the thickness of claim 9 is the same as the thickness, implicitly, of claim 1. 
Therefore, claim 9 fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over FANG et al. (US. Pub. No. 2010/0015742) in view of KIM et al. (US. Pub. No. 2013/0146929) of record. 
With respect to claim 1, FANG ‘742 teaches a light-emitting diode substantially as claimed including: 
an epitaxial layer (220) including a first semiconductor layer (226a), a light-emitting layer (224a) and a second semiconductor layer (222a) from up down, and having an upper surface (220a) providing a first electrode area containing a pad area and an extended area; 
a transparent conductive layer (230) formed over the first semiconductor layer (226a), having a first opening (232), to expose a portion of a surface (220a) of the first semiconductor layer (226a) corresponding to the pad area; 
a protective layer (260) composed of at least one of SiO2, Si3N4, Al2O3 or TiO2 and  formed over the transparent conductive layer (230), having a second opening () corresponding to the pad area and exposing a portion of the surface of the first semiconductor layer (226a) corresponding to the pad area; and 
a first electrode (272) formed over the protective layer (260), and directly contacting the first semiconductor layer (226a) corresponding to the pad area via the first and second openings, wherein 
the protective layer (260) includes a first portion and a second portion; 
the first portion is at a level lower than the second portion and is configured as a current blocking layer under the pad area;
the second opening enables a direct contact between the first semiconductor layer (226a) and the first electrode (272), where the first electrode (272) surrounds the first portion of the protective layer (260). (See FIG. 3E).

Thus, FANG ‘742 is shown to teach all the features of the claim with the exception of explicitly disclosing the protective layer having a series of third openings corresponding to the extended area.  
However, KIM ‘345 teaches a light-emitting diode including:
a protective layer (63) formed over a transparent conductive layer (59) having second opening (between 631 and 632) corresponding to the pad area (631) and a series of third openings (between 632) at one side of the second opening and at position corresponding to the extended area (63a), while exposing a portion of the surface of the transparent conductive layer (59) corresponding to the extended area (63a); and
a first electrode (630) formed over the protective layer (63), wherein      
the series of third openings (between 632) enable direct contacts between the transparent conductive layer (59) and the first electrode (630). (See FIGs. 1-2).

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the protective layer of FANG having the series of third openings at one side of the second opening and at position corresponding to the extended area as taught by KIM to improve the current spreading characteristics.  
 
With respect to claim 2, As best understood by Examiner, in view of KIM, the upper surface of epitaxial layer further provides a second electrode area (P1); 
a mesa is formed at the second electrode area (P1) to expose a portion of a surface of  second semiconductor layer (53); and 
the protective layer (611) covers a surface of the mesa and has a fourth opening.  

With respect to claim 4, the second opening (FIG. 3C) of FANG ‘742 has a larger size than the first opening (232); and 
the first electrode (272) is in contact with both the first semiconductor layer (226a) and the transparent conductive layer (230). 

With respect to claim 5, the second opening of FANG ‘742 has an annular shape with an inner-ring diameter smaller than a diameter of the first opening (232); and an outer-ring diameter be larger than the diameter of the first opening.
  
With respect to claim 6, in view of KIM, the first electrode (630) has an upper surface that is undulated in the extended area (63a). 
 
With respect to claim 9, As best understood by Examiner, the protective layer (260) of FANG, or 63 of KIM, has a thickness d selected based on d= λ/4nx(2k-1); 
λ is an emission wavelength of the light-emitting layer; 
n is a refractive index of the protective layer; and 
k is a natural number greater than 1.  
Since the protective layer (544) of KIM has a thickness d, the limitation is met.

With respect to claim 10, the first electrode (272) of FANG has a stepped shape. 
With respect to claim 11, in view of KIM, the first electrode (630) has an upper surface of which a portion in the extended area is higher than a portion in the pad area. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829